Motion for a stay granted on condition that appellant makes available, as security for damages which may be caused as a result of the stay herein, to respondents the $200,000 now on deposit with the County Clerk or by a separate surety bond, within five days from the date of entry of the order herein, and on the further condition that appellant serves and files the record on appeal and appellant’s points on or before October 13, 1966, with notes of issue for November 2, 1966. Respondents shall serve and file their respondents’ points on or before October 27, 1966. Reply points, if any, are to be served and filed on or before October 31, 1966. Concur — Breitel, J. P., Rabin, McNally and Stevens, JJ.